COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JUAN ARELLANO,                               §              No. 08-18-00097-CR

                      Appellant,              §                Appeal from the

 v.                                           §          Criminal District Court No. 1

 THE STATE OF TEXAS,                          §           of El Paso County, Texas

                       State.                 §              (TC# 20150D05071)

                                              §
                                            ORDER

       The Court GRANTS Angie Morales’ request for an extension of time within which to file

the Reporter’s Record until January 17, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Angie Morales, Official Court Reporter for Criminal District

Court No. 1 for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before January 17, 2019.

       IT IS SO ORDERED this 4th day of December, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.